Citation Nr: 9925018	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-38 064	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision by the RO which denied service connection for PTSD.  
In May 1997, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.

2.  There is currently no clear diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
March 1965 to December 1967.  His service personnel records 
indicate he had service in Vietnam from July 1966 to December 
1967, during which time he was assigned to a company of a 
maintenance battalion of an infantry division.  The veteran's 
service personnel records show that his military occupational 
specialties were field radio repairman  and equipment repair 
parts specialist.  His decorations indicate service in 
Vietnam but do not reflect combat, and service records do not 
otherwise indicate he participated in combat.  His service 
medical records are negative for a psychiatric disorder, and 
his December 1967 separation examination shows that he had a 
normal psychiatric system. 

Post-service medical records show the veteran sought 
psychiatric treatment at a county mental health clinic in 
early 1972, and the diagnosis was anxiety neurosis.  
According to a June 1972 report, the veteran gave a history 
of symptoms since 1968 or 1969 which interfered with his work 
in the coal mines, and he indicated he had not worked since 
December 1971.  According to a July 1972 report, the veteran 
related that he was in Vietnam for a while but that that part 
of his service did not bother him.  He indicated that the 
part of his service which bothered him a great deal was 
inspections, as he felt that someone was "always looking 
down his throat."  An anxiety neurosis was diagnosed. 

In May 1973, the RO denied service connection for an anxiety 
disorder.

Subsequent examinations and outpatient treatment reports from 
the 1970s to the 1990s show the veteran's mental condition 
was primarily diagnosed as an anxiety disorder, and some of 
the records note he was a poor historian.  

In January 1995, the veteran filed a claim of service 
connection for PTSD.  When asked to describe his life-
threatening episode which caused PTSD, the veteran related 
that Private [redacted] threatened to kill him in 1966 following 
a court-martial.  He stated that Private [redacted] later 
mistakenly shot the wrong person in Vietnam.  He described 
another stressful event as involving a grenade round which 
landed in his patrol area but failed to explode.  The last 
event he described involved him being sent on patrol to guard 
General Bradley.  He stated the general's helicopter started 
to receive hostile fire and flew away, leaving them "stuck 
out there." 

In May 1995, the RO requested that the veteran provide 
specific information regarding his claimed stressor, such as 
dates, names of individuals involved, and unit assignment at 
the time of the event.  In May 1995, the veteran indicated 
that he had given all the details he had with respect to his 
stressors.

In July 1995, the RO denied the veteran's claim for service 
connection for PTSD.

In an October 1995 substantive appeal, the veteran noted that 
he had previously given the wrong name for the person who was 
shot in Vietnam, and the correct person was Specialist Four 
[redacted] and that he thought such individual was from 
California.  In November 1995, the RO requested that the 
veteran provide Mr. [redacted]'s complete name, organization 
assigned at the time of the incident, and the date of the 
occurrence.

In a December 1995 statment, the veteran related that the 
person who was court-martialed and later threatened to kill 
him was Private [redacted], not Private [redacted].  He stated that 
he and Private [redacted] were transferred to CO C 704 Mt. Bn., 
Ft Lewis and were shipped to Vietnam together.  He related 
that he was told that Private [redacted] shot Private [redacted] and 
that Private [redacted] resembled himself.  He stated that 
private [redacted] was put in the stockade and that he had to 
guard him.  

In March 1996, the RO received a statement from the veteran's 
wife.  She indicated that the veteran's behavior following 
his return from Vietnam had changed.  She stated that the 
veteran was depressed following service discharge.

VA outpatient treatment reports from June 1996 to September 
1996 show that the veteran received psychiatric care.  In 
June 1996, he complained of irritability, nightmares, 
flashbacks, and problems with memory and concentration.  He 
stated that while in Vietnam he saw a psychiatrist due to bad 
nerves.  He reported that while in service he testified 
against a soldier who was court-martialed and this soldier 
told him that he would kill him.  He related that even though 
the soldier had been court-martialed, he did not leave the 
service and he was later in his company in Vietnam.  He 
reported that the man who was the same build and looked like 
him from the back was shot in the head by the person he 
testified against.  He stated that he saw a psychiatrist 
while in Vietnam.  He reported that while in the service he 
was in the infantry division and was a sergeant and that he 
was an expediter.  He stated that he had to get supplies to 
the person who needed it.  He said he also filled in for the 
infantry occasionally.  He reported that some of his 
traumatic experiences involved his friends getting shot and 
the fact that they could not put any rounds in the gun 
chambers.  He veteran stated that he was in Cambodia and was 
told that if he got caught he was to report that he was lost.  
The diagnosis was deferred until further evaluation.  In 
August 1996, the veteran was diagnosed as having depression.  

When treated at the VA clinic in September 1996, the veteran 
related that he had experienced problems with "nerves" 
since he was in Vietnam.  He elaborated at some length about 
his experiences.  He stated that he was intermittently 
irritable and suffered from nightmares.  His nightmares 
involved him running away and being afraid he was going to be 
shot.  He felt that this was related to an incident in which 
someone in his unit was murdered by another soldier; he 
thought that the person was killed by accident and that the 
assailant was really gunning for him.  He stated that he had 
intrusive thoughts about what occurred during Vietnam and 
often had feelings of anger.  He related that when he heard 
gunshots in the distance, he felt like he was back in 
Vietnam.  He reported that he avoided parades or being around 
other veterans because he did not enjoy talking about it.  He 
stated these things brought back unpleasant memories.  He 
also reported having intermittent difficulty sleeping but had 
improved with medication.  He said he was hypervigilant at 
times and was bothered by loud noises.  The veteran gave a 
history of having some brief exposure to combat and some 
firefights but denied experiencing a great number of 
traumatic events.  He described one episode in which he saved 
someone from drowning and another event in which a shell 
landed near his post but did not explode.  The assessments 
were rule out PTSD and rule out undifferentiated somatoform 
disorder.  The examiner stated that the veteran reported some 
depressive and PTSD symptoms such as difficulties with sleep, 
recurrent nightmares, intrusive thoughts, and irritability.  
The examiner also stated that he provided the veteran with 
education about PTSD.  He referred the veteran to the PTSD 
group.

In October 1996, the veteran's wife stated that the veteran 
had been diagnosed as having PTSD.  She stated that she 
believed that such disorder was related to his service in 
Vietnam.

At a VA clinic visit in October 1996, the assessments were 
alcohol dependence in remission, rule out PTSD, and panic 
disorder with agoraphobia.  It was noted the veteran was 
given education materials on PTSD.  He did not report for a 
subsequent appointment in October 1996.

In August 1997, the veteran was seen at the VA clinic for 
psychiatric treatment, and in September 1997 he underwent 
psychological evaluation.  On examination, the veteran 
reported being in or near combat situations and that he felt 
threatened with death or serious injury.  He indicated that 
he feared for his life as well as the lives of his friends.  
He recalled that one his friends was killed by a tank and one 
was apparently murdered.  He related that his symptoms 
included intrusive thoughts of combat, nightmares, 
hyperstartle reflex, avoidance of stimuli associated with 
combat, social isolation, loss of interest in activities, 
emotional numbing, irritability, hypervigilance, and 
decreased ability to concentrate.  He stated that all of his 
symptoms began after his experiences in Vietnam and were on-
going.  The psychologist stated that the Mississippi scale, a 
combat stress scale, yielded a score which was within the 
range of scores typical of those with PTSD.  The psychologist 
stated that the veteran met the inclusionary criteria for the 
diagnosis of PTSD.  Chronic PTSD was diagnosed.

The RO referred the veteran's case to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), so 
that an attempt could be made to verify claimed service 
stressors.  The USASCRUR responded in a November 1997 letter, 
and reported that casualty files did not list a "Specialist 
Four (SP4) [redacted]" as being killed or wounded in Vietnam 
under the circumstances described by the veteran.  They 
stated that in order to provide research concerning 
casualties, the veteran must provide more specific 
information.  They related that they needed a specific date, 
the individuals full name, and complete unit designation to 
the company level, whether killed or wounded, and a brief 
description of the incident. 

On VA psychiatric examination in March 1998, it was noted the 
veteran had a maintenance specialty when he was in Vietnam.  
He reported that while in Vietnam there was a cease fire and 
"we got bugged out."  He stated that he saved a boy from 
drowning.  The veteran also reported that he almost got blown 
up by a grenade launcher.  He stated that he had to guard 
General Bradley, but they started firing and the general flew 
off.  He stated that he shot a Vietcong with a mortar and it 
struck the top of his head.  He related that all this 
happened as the "guy settled in to kill him."  He reported 
that a person in service threatened to kill him.  The 
examiner failed to give a diagnosis.

A July 1998 VA psychiatric examination report notes that the 
examiner reviewed the veteran's claim's file.  On 
examination, the veteran related that his service stressors 
started in the United States in Fort Lewis.  He related that 
"this boy jumped on the other boy and threatened to kill 
him."  He stated that he had to break up the fight and call 
the military police.  He reported that the perpetrator cursed 
the general out and that he had a court-martial proceeding.  
He stated that he had to testify at the court-martial and the 
person threatened to kill him.  He stated that when he got to 
Vietnam, the person he testified against was in his company.  
The veteran indicated that the situation was very stressful 
for him.  He stated that later on this person who threatened 
to kill him killed another soldier by the name of [redacted].  He 
stated that [redacted] resembled him and he believed that this 
person killed [redacted], thinking it was him.  The veteran 
related that he was in the infantry while he was in Vietnam 
and had several usual Vietnam-related stressors, including 
seeing some persons steal, but he worked mostly in supplies.  
The veteran stated that he felt very nervous, anxious, edgy, 
and depressed.  He stated that he had dreams and intrusive 
thoughts about Vietnam.  The examiner diagnosed anxiety 
disorder and dysthymic disorder.  The examiner stated that he 
felt that the veteran had problems with chronic recurrent 
anxiety and depression ever since he was in basic training.  
He described some stressors that happened while he was in the 
service mostly during his basic training.  He was not able to 
come up with any out of the ordinary stressors with regard to 
his combat experiences.  The examiner indicated that he could 
not elicit any specific PTSD symptomatology and could not 
elicit any major out of the ordinary stressors related to 
Vietnam.

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist him 
with his claim.  38 U.S.C.A. § 5107(a); Gaines v. West, 11 
Vet.App. 353 (1998).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [This regulation was revised in June 
1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e, a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed.Reg. 
32807-32808 (1999).]

Although in 1997 a psychologist diagnosed the veteran as 
having PTSD, on the most recent VA examination in 1998 the 
examiner noted that he could not elicit any specific PTSD 
symptomatology and could not elicit any major out of the 
ordinary stressor related to Vietnam.  PTSD was not diagnosed 
at the 1998 VA examination.  The VA examiner in 1998 
indicated he reviewed the veteran's claim's file.  There is 
no evidence showing that the psychologist in 1997 reviewed 
historical records when rendering a diagnosis, and it appears 
that the diagnosis was largely based based on an unverified 
history related by the veteran.  The Board finds that the 
1998 VA examiner's opinion, that the veteran does not have 
PTSD, is more probative.  One requirement for service 
connection for PTSD is an unequivocal diagnosis of the 
disorder, and such is not present in the instant case.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997). 

Even assuming that the veteran has a current diagnosis of 
PTSD, service connection for PTSD would not be warranted.  
The service records show that the veteran served on active 
duty in the Army from 1965 to 1967, including an 18 month 
tour of duty in Vietnam.  His military duties included field 
radio repairman and equipment repair parts specialist in a 
maintenance battalion, and these assignments do not suggest 
participation in combat.  He was awarded no decorations 
evincing combat.  The service records do not show he engaged 
in combat, and he has submitted no independent evidence to 
confirm his allegations of combat.  Based on the weight of 
the evidence, the Board finds that the veteran did not engage 
in combat with the enemy.  

As the veteran did not engage in combat, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The veteran's main alleged 
stressor involves being threatened by a fellow serviceman and 
being told that such soldier killed another soldier who 
resembled the veteran.  The veteran states he felt that he 
was the intended target.  The veteran has given different 
names of the individuals involved in this stressor, and he 
has provided no independent evidence that it occurred.  The 
USASCRUR could not corroborate this stressor.  The veteran's 
other alleged stressors cannot be verified by the service 
department as he failed to give names, dates, places, or 
other details which are required to attempt verification.  
There is no credible supporting evidence that any of his 
claimed service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

